Citation Nr: 0740218	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to special monthly pension on 
the basis of the need for regular aid and attendance of 
another person or by reason of being housebound.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs attendance with driving and assistance 
from devices or other people for ambulation, but is generally 
independent in self-care and activities of daily living, and 
is able to leave his house at his discretion.  He has no 
physical or mental incapacity requiring regular care or 
assistance against dangers in his daily environment.

4.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a) (2007).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

VA and private treatment records dated from August 1997 to 
August 2004 show that the veteran is status post triple 
coronary artery bypass graft and has been diagnosed with 
coronary artery disease, congestive heart failure, 
hypertension, chronic obstructive pulmonary disease, 
degenerative joint disease of multiple joints, bilateral 
chronic primary open angle glaucoma, and branch venous 
seclusion of the left eye secondary to cardiovascular 
disease.

On examination for housebound status or permanent need for 
the regular aid and attendance of another person in November 
2002, the veteran was noted to require the assistance of 
another person for travel, in that he was not able to drive, 
and to additionally require the assistance of another person 
in going outdoors.  He was found to be able to take brief 
excursions from home, provided that they did not exceed two 
days in duration.  He was able to walk with a soft walker.  
He was additionally determined to be self-sufficient in 
caring for the needs of nature, feeding himself, dressing 
himself, getting out of bed, and in bathing himself, although 
he needed his wife to place a chair in the shower for him due 
to his not being able to stand for long periods of time.  He 
was also able to stay out of bed all day, although he needed 
to frequently rest.  On the date of the examination, the 
veteran dressed himself without help, and he was not 
hospitalized at the time of the examination.  Medical 
findings included chronic dyspnea, fatigue, and weakness.  
His diagnoses included chronic obstructive pulmonary disease, 
coronary artery disease, congestive heart failure, and 
hypertension.  The physician who conducted the examination 
did not make any findings as to whether the veteran's 
condition was such that he was housebound or that he had a 
permanent need for the regular aid and attendance of another 
person.  

The veteran again underwent examination for housebound status 
or permanent need for the regular aid and attendance of 
another person in May 2003.  At that time, he was again noted 
to require the assistance of another person for travel, in 
that he was not able to drive.  In contrast to examination in 
November 2002, the veteran was not found to require the 
assistance of another person in going outdoors, and was noted 
to enjoy spending time sitting on his porch.  He was found to 
be able to take brief excursions from home, stating that his 
daughter liked him to visit her at her house.  He was able to 
walk 50 steps with a walker.  He was determined to be self-
sufficient in caring for the needs of nature, and feeding 
himself, although it was noted that he was unable to prepare 
food for himself as he was unable to stand for the length of 
time required by cooking.  He was able to dress himself, 
bathe himself, and get out of bed by himself, although he 
sometimes required the assistance of his spouse.  On the date 
of the examination, the veteran required the assistance of 
his wife in dressing, and he was not hospitalized at the time 
of the examination.  Medical findings included severe 
decrease in functional capacity.  His diagnoses included 
chronic obstructive pulmonary disease, coronary artery 
disease, degenerative joint disease, and chronic pain.  The 
nurse practitioner who conducted the examination did not make 
any findings as to whether the veteran's condition was such 
that he was housebound or that he had a permanent need for 
the regular aid and attendance of another person.  

The veteran underwent VA examination for the purpose of 
determining whether he was housebound or permanently in need 
of the regular aid and attendance of another person in August 
2004.  The veteran was noted to have arrived for the 
examination by car, accompanied by his wife.  He was also 
noted to not be permanently bedridden.  The veteran described 
his day as being spent by walking around the house, sleeping, 
and watching television.  His balance, however, was observed 
to be poor, secondary to lumbar disc disease.  He stated that 
he was able to walk approximately 50 to 75 feet.  Physical 
examination revealed a normal build and posture.  He had full 
use of his upper extremities.  The examiner determined that 
the veteran would be better able to ambulate with the use of 
a walker.  Otherwise, he was determined to be able to leave 
the home and its immediate premises.  He had corrected vision 
of 20/40 in the right eye, and 20/200 in the left eye.  There 
was no contraction of the field of vision in the right eye, 
although in the left eye there was marked peripheral 
constriction in the upper field of vision secondary to a 
cardiovascular accident.  The diagnoses were coronary artery 
disease, status post coronary artery bypass graft in 2001; 
chronic obstructive pulmonary disease; glaucoma; and status 
post cardiovascular accident affecting the left eye.  Based 
upon his examination of the veteran and a review of the 
claims file, the examiner determined that the veteran was 
currently able to perform most of his daily activities.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is corrected to 20/40 in the right 
eye, and 20/200 in the left eye.  There is no contraction of 
the field of vision in the right eye, although in the left 
eye there was marked peripheral constriction in the upper 
field of vision secondary to a cardiovascular accident.  The 
veteran thus does not have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  Accordingly, he does not 
meet the criteria of blindness, or near blindness.  
Additionally, as the veteran reported that he lives at home 
with his wife, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
does not have disabilities that could be assigned a total 
schedular rating with an additional 60 percent rating.  


The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with traveling 
due to the fact that he cannot drive, and has reported that 
he requires assistance with completing daily household 
chores, the evidence as a whole does not suggest that the 
veteran would be unable to dress, feed himself, or attend to 
his hygiene needs without the assistance of others.  No 
functional limitations of the upper extremities were found on 
examination in August 2004.  He is able to walk with the 
assistance of a walker and on his own for short distances.  
He was found competent to manage his household finances on 
examination in August 2004.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  On VA examination in August 2004, the veteran 
was found to be able to leave the home and its immediate 
premises.  While the veteran does have difficulty walking due 
to his non-service-connected orthopedic disabilities, he is 
not confined to his house by his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; and a rating 
decision in March 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


